Case 2:19-cv-07047-MWF-SK Document 13 Filed 09/09/19 Page 1 of 5 Page ID #:75



  1   CNA COVERAGE LITIGATION GROUP
      ROBERT C. CHRISTENSEN, Bar No. 151296
  2   Email: throbert.christensen@cna.com
      555 12 Street, Suite 600
  3   Oakland, CA 94607
      Telephone: (510) 645-2300 (Main)
  4                 (510) 645-2306 (Direct)
      Facsimile: (510) 645-2323
  5
      Attorneys for Defendant Valley Forge Insurance
  6   Company
  7
  8                           UNITED STATES DISTRICT COURT
  9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
      PETER MARCO, LLC., a California                  Case No. 2:19-cv-07047-CAS-SK
 11   limited liability company; dba
      PETER MARCO JEWELRY,
 12
                           Plaintiff,                  ANSWER TO COMPLAINT
 13
            vs.
 14
      VALLEY FORGE INSURANCE
 15   COMPANY, and DOES 1-25,
 16                         Defendants.
 17
 18         Defendant Valley Forge Insurance Company (“Defendant”), by its
 19   undersigned counsel, hereby answers and responds to Plaintiff Peter Marco, LLC
 20   dba Peter Marco Jewelry’s (“Plaintiff”) Complaint as follows:
 21         1.     Paragraph 1 contains a legal conclusion to which no response is
 22   required. To the extent a response is required, Defendant admits that Plaintiff is a
 23   registered as a limited liability company in California, and that Defendant is
 24   incorporated in the state of Pennsylvania and has a principal place of business in
 25   Chicago, Illinois.
 26         2.     Paragraph 2 contains a legal conclusion to which no response is
 27   required. To the extent a response is required, Defendant is without knowledge or
 28
                                                     -1-
                                                    Answer
                                        Case No. 2:19-cv-07047-CAS-SK
Case 2:19-cv-07047-MWF-SK Document 13 Filed 09/09/19 Page 2 of 5 Page ID #:76



  1   information sufficient to form a belief of the allegations contained in Paragraph 2,
  2   and on that basis denies those allegations.
  3         3.       In answer to Paragraph 3, Defendant admits that Plaintiff is a
  4   registered as a limited liability company. Defendant is without knowledge or
  5   information sufficient to form a belief as to the truth of any remaining allegations
  6   contained in said paragraph, and on that basis denies those remaining allegations.
  7         4.       In answer to Paragraph 4, Defendant admits that it is incorporated in
  8   the state of Pennsylvania and has a principal place of business in Chicago, Illinois.
  9   Defendant denies the remaining allegations of Paragraph 4.
 10         5.       In answer to Paragraph 5, Defendant admits that it entered into an
 11   insurance contract with Plaintiff, bearing policy number 4018216338 with a policy
 12   period of May 18, 2018 to May 18, 2019 with Plaintiff (the “Policy”). Paragraph 5
 13   contains legal conclusions to which no response is required. Defendant avers that
 14   the Policy speaks for itself. Except as expressly admitted or averred, Defendant
 15   denies the allegations in Paragraph 5.
 16         6.       In answer to Paragraph 6, Defendant admits that it entered into Policy
 17   with Plaintiff.    Defendant avers that the Policy speaks for itself.        Except as
 18   expressly admitted or averred, Defendant denies the allegations in Paragraph 6.
 19         7.       Paragraph 7 contains a legal conclusion to which no response is
 20   required. To the extent a response is required, Defendant admits that Plaintiff’s
 21   counsel sent correspondence dated November 16, 2018 to Defendant.                  The
 22   November 16, 2018 correspondence speaks for itself.                Defendant denies the
 23   remaining allegations of Paragraph 7.
 24         8.       Paragraph 8 contains a legal conclusion to which no response is
 25   required.   To the extent a response is required, Defendant admits that it sent
 26   September 28, 2018 correspondence to Plaintiff.                 The September 28, 2018
 27   correspondence speaks for itself. Defendant denies the remaining allegations of
 28   Paragraph 8.
                                                  -2-
                                                  Answer
                                      Case No. 2:19-cv-07047-CAS-SK
Case 2:19-cv-07047-MWF-SK Document 13 Filed 09/09/19 Page 3 of 5 Page ID #:77



  1         9.        Defendant is without knowledge or information sufficient to form a
  2   belief of the allegations contained in Paragraph 9, and on that basis denies those
  3   allegations.
  4         10.       Paragraph 10 contains a legal conclusion to which no response is
  5   required. To the extent a response is required, Defendant admits that it sent January
  6   30, 2019 correspondence to Plaintiff. The January 30, 2019 correspondence speaks
  7   for itself. Defendant denies the remaining allegations of Paragraph 10.
  8         11.       Paragraph 11 contains a legal conclusion to which no response is
  9   required. To the extent a response is required, Defendant admits that Plaintiff’s
 10   counsel sent correspondence dated April 9, 2019 to Defendant. The April 9, 2019
 11   correspondence speaks for itself. Defendant denies the remaining allegations of
 12   Paragraph 11.
 13         12.       Defendant is without knowledge or information sufficient to form a
 14   belief of the allegations contained in Paragraph 12, and on that basis denies those
 15   allegations.
 16         13.       Defendant denies the allegations of Paragraph 13.
 17         14.       Defendant incorporates by reference Paragraphs 1-13, as if set forth
 18   fully herein.
 19         15.       In answer to Paragraph 15, Defendant admits that it entered into the
 20   Policy with Plaintiff. Defendant avers that the Policy speaks for itself. Except as
 21   expressly admitted or averred, Defendant denies the allegations in Paragraph 15.
 22         16.       Defendant is without knowledge or information sufficient to form a
 23   belief of the allegations contained in Paragraph 16, and on that basis denies those
 24   allegations.
 25         17.       Defendant denies the allegations of Paragraph 17.
 26         18.       Defendant denies the allegations of Paragraph 18.
 27         19.       Defendant incorporates by reference Paragraphs 1-18, as if set forth
 28   fully herein.
                                                   -3-
                                                   Answer
                                       Case No. 2:19-cv-07047-CAS-SK
Case 2:19-cv-07047-MWF-SK Document 13 Filed 09/09/19 Page 4 of 5 Page ID #:78



  1         20.     Paragraph 20 contains a legal conclusion to which no response is
  2   required. To the extent a response is required, Defendant denies the allegations of
  3   Paragraph 20.
  4         21.     Defendant denies the allegations of Paragraph 21.
  5         22.     Paragraph 22 contains a legal conclusion to which no response is
  6   required. To the extent a response is required, Defendant denies that the allegations
  7   provide a basis for the relief requested in the Complaint.
  8         For further and separate affirmative defenses to the Complaint, and each
  9   count therein, Defendant allege as follows:
 10                             FIRST AFFIRMATIVE DEFENSE
 11         23.     Plaintiff has failed to allege facts sufficient to state any cause of action
 12   against Defendant.
 13                           SECOND AFFIRMATIVE DEFENSE
 14         24.     Plaintiff’s claims and rights against Defendant, if any, are barred by
 15   the terms, conditions, limitations, and/or exclusions in the Policy.
 16                            THIRD AFFIRMATIVE DEFENSE
 17         25.     There was a single “occurrence” with respect to the claim made by
 18   Plaintiff, and thus Defendant has no further obligation to Plaintiff for its loss under
 19   the Policy.
 20                           FOURTH AFFIRMATIVE DEFENSE
 21         26.     Plaintiff’s claims are barred because Defendant acted in a reasonable
 22   and good faith manner in investigating, considering and evaluating Plaintiff’s
 23   request for coverage under the Policy.
 24                            FIFTH AFFIRMATIVE DEFENSE
 25         27.     Plaintiff’s claims may be barred or limited to the extent that Plaintiff’s
 26   failed to minimize, mitigate, or avoid any alleged or actual damage.
 27   ///
 28   ///
                                                   -4-
                                                   Answer
                                       Case No. 2:19-cv-07047-CAS-SK
Case 2:19-cv-07047-MWF-SK Document 13 Filed 09/09/19 Page 5 of 5 Page ID #:79



  1                           SIXTH AFFIRMATIVE DEFENSE
  2         28.    Defendant reserves the right to supplement the foregoing defenses and
  3   to raise additional defenses as may appear as this case progresses to the full extent
  4   allowed by law.
  5               WHEREFORE, Defendant prays for relief as follows:
  6               1.     That Plaintiff takes nothing by its Complaint against Defendant;
  7               2.     For a declaration that Defendant has no obligation to pay
  8                      additional amounts for the subject loss;
  9               3.     For costs of suit;
 10               4.     For attorneys’ fees; and
 11               5.     For such other and further relief as the Court may deem
 12                      equitable and just.
 13
      DATED: September 9, 2019                   CNA COVERAGE LITIGATION
 14                                              GROUP
 15
 16                                               By: /s/ Robert C. Christensen
                                                     ROBERT C. CHRISTENSEN
 17
                                                       Counsel for Defendant VALLEY
 18                                                    FORGE INSURANCE COMPANY

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -5-
                                                 Answer
                                     Case No. 2:19-cv-07047-CAS-SK
